DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 10/3/19:
Claims 18 - 34 are pending in the application.  
Claims 1 – 17 are canceled.  

Response to Arguments

As this is the first action on the merits, no arguments have been presented. 

Allowable Subject Matter

Claims 20 - 35 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 20, the prior art of record does not teach or suggest a tire having the required first and second rubber compositions.  

The closest prior art of record is believed to be 20110178233 to Chaboche et al. hereinafter “Chaboche”.  Chaboche is directed to modified diene elastomer predominantly coupled by an alkoxysilane group bearing a tertiary or secondary amine functional group which can be used to reinforce rubber compositions in tires [0001].  The rubber compositions of Chaboche can be used in the underlayers of tires [0001].  

Chaboche teaches a rubber composition comprising a diene elastomer coupled by an aminoalkoxysilane group where the aminoalkoxysilane group is within the polymer chain (first elastomer) [0025].  From the aminoalkoxysilane disclosed by Chaboche the alkoxy group is preferably methyl or ethyl (hydrocarbon radical) [0032 – 0034].  Butadiene / styrene is the preferred copolymer for this first elastomer [0029].  The first elastomer can be used as a blend with other conventional diene elastomers [0050].  Chaboche further discloses that this first elastomer is combined with other elastomers such as natural rubber, polybutadiene (third diene elastomer) and polyisoprene (second diene elastomer) [0051].  The other elastomers can comprise 1 – 70 parts by weight to 100 parts of the first elastomer.   

Chaboche disclosed that fillers such as carbon black and silica may be used as reinforcing fillers [0055].  The silica is used at 50 – 120 phr and the carbon black at 0.1 to 10 phr [0063].  

The invention of Chaboche describes the second rubber composition which is use on the radially internal portion of a tire.  Charboche does not teach or suggest a first rubber composition which is in contact with the ground.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

PAS										6/4/21
/PETER A SALAMON/Primary Examiner, Art Unit 1796